Citation Nr: 1708147	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972, from December 1990 to July 1991, from October 2001 to October 2002, and from February 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision, by the Boston, Massachusetts, Regional Office (RO), which denied the Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in January 2011, the Veteran requested a Travel Board hearing.  However, in a statement, dated in August 2014, he withdrew his hearing request.  


FINDINGS OF FACT

1.  In November 2008, audiometric testing showed an average 41-decibel loss, with a speech recognition score of 100 percent, in the right ear (Level I); and, for the left ear, an average 51-decibel loss with a speech recognition score of 76 percent (Level IV). 

2.  In April 2011, audiometric testing showed an average 45-decibel loss, with a speech recognition score of 96 percent, in the right ear (Level I); and, for the left ear, an average of 53.8 decibel loss with a speech recognition score of 92 percent (Level I).  

3.  The most recent VA Audiological examination in May 2015 revealed an average 44 decibel loss in the right ear, with speech recognition of 98 percent, corresponding to Level I hearing; and, for the left ear, an average of 59 decibel loss with a speech recognition score of 82 percent, corresponding to Level IV hearing.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2008.  Additional notice letters were sent in June 2009, December 2010, and March 2011.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  


II.  Factual background and Analysis-I/R bilateral hearing loss.

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  After review of the evidentiary record, the Board concludes that the Veteran's hearing loss disability is such that a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Service connection was established for bilateral hearing loss in a May 2003 rating decision.  A noncompensable rating was assigned at that time and has remained in place.  The present appeal involves the Veteran's October 2008 claim for an increased rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

The record reflects that the Veteran was afforded a VA audiological evaluation in November 2008.  At that time, the Veteran reported that he cannot hear well in groups or with noise.  Pure tone thresholds were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

15
25
55
70
LEFT

10
50
65
80

The average pure tone threshold was 41 in the right ear and 51 in the left.  Using the Maryland CNC test, speech recognition ability was 100 percent in the right ear and 76 percent in the left ear.  The pertinent diagnosis was bilateral hearing loss.  For the right ear, the claimant has a moderate, sensorineural hearing loss.  For the left ear, the claimant has a moderate, sensorineural hearing loss.  The effect of the condition on the claimant's usual occupation is cannot hear speech clearly.  The effect of the condition on the claimant's daily activity is cannot hear speech clearly.  

The results of the November 2008 examination correspond to Level I hearing in the right ear, and Level IV hearing in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the November 2008 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The Veteran was afforded another VA audiological evaluation in April 2011.  The Veteran indicated that his hearing has changed gradually over the last 25 years or so; he noted that he has difficulty hearing in meeting or in a group setting.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
35
60
65
LEFT

25
55
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The pertinent diagnosis was severe high frequency loss, sensorineural hearing loss, bilateral.  The examiner stated that the Veteran's usual occupation is not affected by his condition.  

Upon reviewing the results of the April 2011 examination, the average pure tone threshold was 45 in the right ear and 54 in the left.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  The results of the April 2011 examination correspond to Level I hearing in both ears.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the April 2011 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

Submitted in support of the Veteran's claim were VA treatment notes dated from December 2008 through June 2011, which show that the Veteran received clinical evaluation for his bilateral hearing loss.  The Veteran was seen in the audiology clinic in December 2008, at which time it was noted that pure tone audiometric testing revealed normal hearing from 250-1000 Hz, sloping to a moderately severe sensorineural loss bilaterally for the left ear and to a profound sensorineural loss right ear.  Asymmetry, worse left ear, was noted at 2000 Hz.  Word recognition scores were excellent with 96 percent for each ear for recorded speech presented at 75 dB HL.  It was noted that hearing aids were being ordered.  These records also indicate that the Veteran was seen at the audiology clinic to evaluate the function of his hearing aids, and necessary corrections were made during those appointments.  

The Veteran underwent his most recent VA audiological evaluation in May 2015.  It was noted that the Veteran was wearing bilateral hearing aids.  The Veteran indicated that he had difficulty hearing in crowds without his hearing aids.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
35
55
65
LEFT

25
70
65
75

The pertinent diagnosis was sensorineural hearing loss, bilateral.  The average pure tone threshold was 44 in the right ear and 59 in the left.  Speech recognition ability was 98 in the right ear and 82 in the left ear.  The results of the May 2015 examination correspond to Level I hearing in the right ear, and a level IV hearing in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable rating for hearing loss is warranted under 38 C.F.R. § 4.86.  Although the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz, his left ear testing revealed a puretone threshold of less than 30 decibels at 1000 hertz and 70 decibels at 2000 hertz.  This results in assignment of level IV hearing for the left ear, the same level assigned via Table VI.  Therefore, the Veteran is not entitled to a higher evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.86 (b).  

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.  

It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  The examiners considered the Veteran's complaints regarding the effect on daily activities, and they conducted the required tests.  Significantly, following the VA examination in April 2011, the examiner stated that the Veteran's usual occupation is not affected by his condition.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations result in a noncompensable disability evaluation. 38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the noncompensable disability evaluation presently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 , § 4.85, Diagnostic Code 6100.  

Extraschedular Consideration.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2016).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran reported having difficulty understanding speech in group settings.  The examination reports sufficiently describe the functional effects caused by the hearing disability.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  As the Veteran's hearing loss symptoms are all contemplated by the regular schedular criteria, the first Thun element is not met and referral for extraschedular consideration is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Veteran's only other service connected disability is tinnitus.  There is no evidence to suggest that any of his disabilities have a combined effect such as to make his disability picture an exceptional one.  As this case does not present a disability picture not contemplated by the schedular criteria, the Board declines to remand the hearing loss issue for referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


